              Case 8:18-cr-00437-GJH Document 81 Filed 02/24/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                         :

                 v.                              :                  Criminal Case GJH-18-0437

TOYA JONES                                       :

                                           ...oooOooo...

                GOVERNMENT’S MEMORANDUM IN AID OF SENTENCING

         The United States of America, by and through Robert K. Hur, United States Attorney for

the District of Maryland, Brandon J. Robers, Special Assistant United States Attorney, and Hollis

Raphael Weisman, Assistant United States Attorney, submits the following Memorandum in Aid

of Sentencing. The government asks this Honorable Court to impose a sentence that includes a

term of four months of imprisonment followed by one year of supervised release.

         I.      Background

                 a. Jones’ Conviction

         Jones’ conviction stems from her theft of $8,398 in cash, checks, and money orders from

her employer, the United States Postal Service (“USPS”). In the early morning hours of November

1, 2017, Jones opened a safe inside the Fort Washington Post Office and removed a bag containing

the cash, checks, and money orders. She cut a hole in the bag, stole its contents, and left the Post

Office. Her actions were captured on video. On August 22, 2018, Jones was charged in a single

count indictment with a felony theft of government property in violation of 18 U.S.C. § 641. On

December 16, 2019, Jones plead guilty to the lesser included misdemeanor violation of 18 U.S.C.

§ 641.




                                                 1
          Case 8:18-cr-00437-GJH Document 81 Filed 02/24/20 Page 2 of 4



               b. Advisory Sentencing Guidelines

       The parties and U.S. Probation agree that the total offense level is 6. Plea Agreement at 4;

Presentence Investigation Report (“PSR”) ¶ 24. The PSR also determined the Jones has a criminal

history score of 0, making her criminal history category I. PSR ¶ 27. Jones’ advisory guidelines

range is 0-6 months of imprisonment, one year of supervised release, 1-5 years of probation,

restitution of $8,398, and a fine of $1,000 to $9,500. PSR at 12-13.

       II.     Recommended Sentence and Sentencing Factors

       The government submits that a sentence of four months of imprisonment, followed by one

year of supervised release, would be sufficient but not greater than necessary to achieve the

purposes of sentencing established in 18 USC § 3553(a).

       There is no question that a brazen theft of cash from a safe is a serious offense. Jones’s

offense was all the more serious because it was committed by abusing the position of trust given

to her by the public. In fact, the seriousness of her offense comes as much from her violation of

that trust as from the amount of money that she stole. That the guidelines base offense level is just

6 is simply the fortunate (for Jones) result of the fact that the safe contained only $8,398 on the

morning of the theft. Jones’ culpability derives from her conduct – stealing all of the money in the

safe – rather than the specific amount that happened to be in the safe that morning. A term of

imprisonment is needed in this case in order to “reflect the seriousness of the offense, to promote

respect for the law, and to provide just punishment for the offense.” 18 U.S.C. 3553(a)(2)(A).

       Ms. Jones’ crime also creates a need for a sentence that provides general “deterrence to

criminal conduct.” 18 U.S.C. 3553(a)(2)(B). The USPS provides a service critical to the

functioning of our nation. In order to meet its obligation to the public, the USPS must place trust

in, and be able to rely upon, a team of public service professionals. If not coupled with a term of


                                                 2
          Case 8:18-cr-00437-GJH Document 81 Filed 02/24/20 Page 3 of 4



imprisonment, the simple payment of restitution would be akin to allowing Jones an interest free

loan of $8,398 from the federal government. This would hardly create a disincentive to future

crimes of this type. Should violations of the kind committed by Jones pass without significant

punishment, the deterrence provided by the criminal laws would be eroded and the functioning of

the USPS could be impaired. The court should make clear through its sentencing decision in this

case that this type of conduct will not be tolerated.

       While 18 U.S.C. 3553(a)(2) lists two additional factors to be considered when imposing a

sentence, protection of the public and providing the defendant with services, those factors are not

as relevant to Ms. Jones as the factors discussed above. The “court need not accord equal weight

to each of the § 3553(a) factors, and it is ‘quite reasonable for the sentencing court to have attached

great weight to a single factor.’” United States v. Gaskill, 318 F. App'x 251, 257 (4th Cir. 2009)

(per curiam) (quoting United States v. Pauley, 511 F.3d 468, 476 (4th Cir.2007)).

       For the reasons set forth above, and to be explained further at the sentencing hearing on

March 10, 2020, the government requests that the Court sentence Jones to a term of four months

imprisonment followed by one year of supervised release.

                                               Respectfully submitted,

                                               Robert K. Hur
                                               United States Attorney for the
                                               District of Maryland

                                               /s/____________________________
                                               Brandon J. Robers
                                               Special Assistant United States Attorney
                                               United States Courthouse
                                               6500 Cherrywood Lane, Room 400
                                               Greenbelt, Maryland 20770
                                               301-344-4032, FAX 301-344-0213
                                               Brandon.robers2@usdoj.gov

                                               Hollis Raphael Weisman

                                                  3
Case 8:18-cr-00437-GJH Document 81 Filed 02/24/20 Page 4 of 4



                           Assistant United States Attorney
                           Bar No. 11465
                           United States Courthouse
                           6500 Cherrywood Lane, Room 400
                           Greenbelt, Maryland 20770
                           301-344-4029, FAX 301-344-0213
                           hollis.weisman@usdoj.gov




                              4
